33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas P. GIFFORD, Defendant-Appellant.
No. 94-3434.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1994.

Before:  NELSON and DAUGHTREY, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The defendant appeals a re-sentencing and restitution order entered in the district court on April 1, 1994, pursuant to this court's order of remand in Gifford v. United States, No. 92-4194 (6th Cir.  June 29, 1993) (unpublished order).  The defendant was resentenced on that date without the aid of counsel.  The government now concedes that the defendant was entitled to representation by an attorney and moves to remand this case to the district court for resentencing.  The defendant opposes the government's motion, noting that there are other issues raised on appeal that he seeks to have addressed without further delay.


2
Because the defendant was entitled to the assistance of counsel on remand, his sentence must be vacated.  Vacation of the sentence renders the remaining issues moot.  If appropriate, the other issues may be raised with the district court on remand.


3
It is ORDERED that the motion for remand be granted.